Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Questions under the Federal Constitution were presented and passed upon by the Court of Appeals; viz., whether Local Law No. 44 of 1951 of the City of New York violates section 10 of article I of the Federal Constitution, inso*974far as it prohibits a State’s impairment of contract obligations, and, whether the said local law violates the due process clauses of the Fifth and Fourteenth Amendments of the Federal Constitution. The Court of Appeals held that the aforesaid local law of the City of New York did not violate section 10 of article I of the Federal Constitution or the Fifth or Fourteenth Amendments thereof. [See 304 N. Y. 865.]